                                           Case 3:21-cv-01731-JCS Document 5 Filed 03/31/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     DAVID LAWRENCE MOLIDOR,                          Case No. 21-cv-01731-SK
                                   8                    Plaintiff,
                                                                                          ORDER OF SUA SPONTE REFERRAL
                                   9             v.

                                  10     THOMAS J. ARAGON, et al.,
                                  11                    Defendants.

                                  12          Pursuant to Civil Local Rule 3-12(c), IT IS HEREBY ORDERED that the above captioned
Northern District of California
 United States District Court




                                  13   case is referred to Judge Joseph C. Spero to determine whether it is related to Molidor v. Newsom,
                                  14   Case No. 21-cv-01730-JCS.
                                  15          IT IS SO ORDERED.
                                  16   Dated: March 31, 2021
                                  17                                                  ______________________________________
                                                                                      SALLIE KIM
                                  18                                                  United States Magistrate Judge
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
